1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   VEGAS BRAY,                                        Case No.: 18cv1169-JLS (MSB)
12                                    Petitioner,
                                                        REPORT AND RECOMMENDATION FOR
13   v.                                                 ORDER DENYING PETITION FOR WRIT
                                                        OF HABEAS CORPUS
14   J. ESPINOZA, Warden,
15                                  Respondent.

16
17
18         This Report and Recommendation is submitted to the United States District Judge
19   Janis L. Sammartino pursuant to 28 U.S.C.A. § 636(b) (West 2018) and Civil Local Rules
20   72.1(d) and HC.2 of the United States District Court for the Southern District of
21   California. On June 4, 2018, Petitioner, Vegas Bray, a state prisoner proceeding pro se,
22   commenced these habeas corpus proceedings pursuant to 28 U.S.C.A. § 2254 (West
23   2019). (Petition, ECF No. 1 (“Pet.”).) Petitioner challenges the validity of her state court
24   conviction for first-degree murder. (See id. at 2.) Respondent answered on
25   September 13, 2018. (Answer, ECF No. 7-1 (“Answer”).) Petitioner did not file a
26   Traverse, which was due on October 17, 2018. (See Docket; see also ECF No. 10 at 3.)
27
28
                                                    1
                                                                                  18cv1169-JLS (MSB)
1          This Court has considered the Petition, Answer, and all supporting documents
2    filed by the parties. For the reasons set forth below, this Court RECOMMENDS that
3    Petitioner’s Petition for Writ of Habeas Corpus be DENIED.
4                          I. FACTUAL AND PROCEDURAL BACKGROUND
5          The following facts are taken from the California Court of Appeal’s opinion in
6    People v. Bray, Appeal No. D069580. (See Lodgment 17.) This Court presumes the state
7    court’s factual determinations to be correct, absent clear and convincing evidence to
8    the contrary. See 28 U.S.C.A. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340
9    (2003); see also Parke v. Raley, 506 U.S. 20, 35 (1992) (findings of historical fact,
10   including inferences properly drawn from such facts, are entitled to statutory
11   presumption of correctness).
12                At approximately 3:00 p.m. on October 16, 2012, Bray arrived at the
           apartment complex where her ex-boyfriend, Victor Saucedo, lived.
13
           Approximately 10 to 20 minutes later, a witness heard several gunshots.
14         Sometime near the time that the witness heard the shots, Bray called her
           brother, Santiago R., told him that she loved him, and hung up. Santiago
15
           felt that something was wrong and repeatedly tried calling her back. On
16         Santiago’s third attempt, Bray answered. When Santiago asked her what
           was wrong, Bray responded, “I think I shot Victor.” Soon thereafter, Bray
17
           said, “I shot him. I killed him. I think I killed him. He is dead.” Bray told
18         Santiago that she was going to kill herself. Santiago managed to talk her
           out of doing that, and persuaded her to call 911 to report what had
19
           happened. 911 dispatch received Bray’s call at approximately 3:45 that
20         afternoon. Bray told the dispatcher that Saucedo had been shot. When
           asked who shot him, she said, “I don’t know. I’m not sure what happened.”
21
22                Saucedo was dead when officers arrived at the scene, and the
           medical examiner’s office was called. Saucedo had sustained nine gunshot
23
           wounds to his body—three to his face, one to his right shoulder, one to his
24         right chest, one to his right back, one to his right hand, one to his left
           shoulder, one to his lower chest, and one to his abdomen. Multiple shots
25
           had been fired at close range, and several of the wounds were or could
26         have been independently fatal. Bray had used hollow point ammunition,
           which “is designed to sort of open up and flatten when it enters the body.”
27
           In opening up and flattening when entering the body, hollow point
28
                                                   2
                                                                                    18cv1169-JLS (MSB)
1           ammunition “transfers more of its energy in terms of its speed to the body”
            than standard ammunition.
2
3                  Bray told detectives that she blacked out while driving on the
            freeway on her way to pick up a friend and go to a gym. She explained that
4
            when she woke up, she was lying on the floor, and approximately a foot or
5           two away from her was Saucedo’s body. She saw her gun, ammunition,
            and purse nearby.1 Bray’s ears were ringing. Bray told detectives that she
6
            called 911, but did not explain to the dispatcher about “waking up” because
7           she “didn’t know how to explain any of that to them.”
8
                  Evidence presented at trial provided context and background
9           regarding Bray and Saucedo’s relationship in the time period leading up to
            Saucedo’s killing. Bray and Saucedo had developed a romantic relationship
10
            in 2011. They broke up near the end of that year, but continued a
11          friendship. Between the time of their breakup and Saucedo’s killing, Bray
            had been prone to bouts of jealousy and behaved inappropriately toward
12
            Saucedo. For example, Bray slashed the tires on Saucedo’s car on two
13          occasions, keyed his car, threw a jar of jelly through Saucedo’s living room
            window, and threw paint and eggs at Saucedo’s front door. Saucedo
14
            moved to a different unit in his apartment complex after these events
15          occurred. Bray slashed Saucedo’s tires another time in June 2012. In
            August and September 2012, Bray spoke with the property manager at the
16
            apartment complex where Saucedo lived and indicated that she was
17          looking to rent an apartment in that complex.
18
                    In the months leading up to Saucedo’s death, Bray recorded
19          statements that suggested she was having violent thoughts directed at
            Saucedo. In May 2012, Bray created a file on her computer titled “bucket
20
            list.” Included on her “list” were plans to “buy a gun,” “find Victor
21          Saucedo,” “kill him,” and then kill herself. On August 3, 2012, Bray wrote a
            memo on her cell phone regarding Saucedo in which she complained about
22
            Saucedo cheating on her. Bray ended the memo with the following: “‘He
23          was so full of shit and lies. I said “was” ‘cause this dumbass no longer
            exists. Goodbye, Victor C. Saucedo. U stupid ass fuckin’ bitch.’” On
24
            October 5, 2012, Bray wrote another memo on her cell phone: “‘Just say
25          that she was obsessed with killing him.’”
26
27   1  Bray purchased the gun in August 2012, just a couple months prior to the Saucedo’s killing. She told
     detectives that she kept the gun in a locked case inside the trunk of her vehicle. She kept ammunition
28   in the glove compartment of her vehicle.
                                                        3
                                                                                            18cv1169-JLS (MSB)
1                 On October 15, 2012, the night before Saucedo was killed, Bray
           drove to Saucedo’s apartment. Bray and Saucedo had sex. The next
2
           morning, Bray asked Saucedo if he wanted to have breakfast with her, but
3          he declined. Bray was “shocked.” She was angry with Saucedo and with
           herself, and felt “ashamed.” Bray then spent some time with her brother,
4
           Santiago, at the DMV. Bray seemed normal to Santiago at the time. Just
5          after 3:00 p.m. on October 16, 2012, Bray was seen walking through
           Saucedo’s apartment complex. Approximately 10 to 20 minutes later, shots
6
           were heard in the apartment complex.
7
                  At trial, Bray’s defense was that she suffered from posttraumatic
8
           stress disorder and other mental disorders that caused her to be in “an
9          altered state of consciousness” on the day she shot Saucedo. A psychiatrist
           who testified on Bray’s behalf explained her state of mind at the time of the
10
           shooting as involving “a disassociated state, a post traumatic state in which
11         she was not in control of her actions. She was in control of some of her
           actions obviously. She was able to drive and do routine things, but this was
12
           in an automatic way, not a conscious choice way that she was, so to speak,
13         on auto pilot in a rage state.”
14
15   (Lodgment 17 at 2-5.)
16         On October 19, 2012, Petitioner was charged with one criminal count of murder,
17   in violation of California Penal Code section 187(a), with a special allegation that she
18   personally and intentionally discharged a firearm, proximately causing great bodily
19   injury or death, in violation of California Penal Code section 12022.53(d). (Lodgment 11
20   at 1-3.) On November 2, 2015, a jury found Petitioner guilty of first-degree murder, in
21   violation of California Penal Code sections 187/189, and found true the allegation that
22   she had personally and intentionally discharged a firearm, proximately causing great
23   bodily injury or death, in violation of California Penal Code section 12022.53(d).
24   (Lodgment 9 at 996.) On January 8, 2016, the trial court sentenced Petitioner to an
25   indeterminate term of fifty years to life in state prison. (Lodgment 10 at 1020-21; see
26   also Lodgment 12 at 211-12; Lodgment 17 at 5.)
27         On July 11, 2016, Petitioner filed an appeal in the California Court of Appeal,
28   arguing that the trial court prejudicially erred in not properly instructing the jury on the
                                                   4
                                                                                   18cv1169-JLS (MSB)
1    lesser included offense of involuntary manslaughter. (Lodgment 14.) On April 4, 2017,
2    the California Court of Appeal affirmed the trial court’s judgment in a written opinion.
3    (Lodgment 17.)
4          Petitioner subsequently filed a petition for review in the California Supreme
5    Court, raising the same claim that she raised in her appeal to the California Court of
6    Appeal. (See Lodgment 18; see also Lodgment 14.) On June 14, 2017, the California
7    Supreme Court denied the petition without comment or citation to authority.
8    (Lodgment 19.) On June 4, 2018, Petitioner filed the instant Petition for Writ of Habeas
9    Corpus (“the Petition”), arguing that the trial court committed prejudicial error by failing
10   to properly instruct the jury on the lesser included offense of involuntary manslaughter.
11   (See Pet. at 2, 6, 25-41.)
12                                     II. SCOPE OF REVIEW
13         Title 28 of the United States Code, § 2254(a) sets forth the following scope of
14   review for federal habeas corpus claims:
15         The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
           entertain an application for a writ of habeas corpus in behalf of a person in
16
           custody pursuant to the judgment of a State court only on the ground that
17         he is in custody in violation of the Constitution or laws or treaties of the
           United States.
18
19   28 U.S.C.A. § 2254(a).
20         The instant Petition was filed after April 24, 1996, and therefore is subject to the
21   Anti-terrorism and Effective Death Penalty Act (“AEDPA”) of 1996, Pub.L. No. 104-132,
22   110 Stat. 1214. Under 28 U.S.C.A. § 2254(d), as amended by AEDPA:
23         (d) An application for a writ of habeas corpus on behalf of a person in
           custody pursuant to the judgment of a State court shall not be granted with
24
           respect to any claim that was adjudicated on the merits in State court
25         proceedings unless the adjudication of the claim—
26
                  (1) resulted in a decision that was contrary to, or involved an
27                unreasonable application of, clearly established Federal law, as
                  determined by the Supreme Court of the United States; or
28
                                                  5
                                                                                  18cv1169-JLS (MSB)
1                 (2) resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the
2
                  State court proceeding.
3
4    28 U.S.C.A. § 2254(d).
5          A state court’s decision is “contrary to” clearly established federal law if the state
6    court: (1) “applies a rule that contradicts the governing law set forth in [Supreme Court]
7    cases”; or (2) “confronts a set of facts that are materially indistinguishable from a
8    decision of [the Supreme] Court and nevertheless arrives at a result different from
9    [Supreme Court] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
10   court’s decision is an “unreasonable application” of clearly established federal law
11   where the state court “identifies the correct governing legal rule [from Supreme Court
12   decisions] . . . but unreasonably applies [that rule] to the facts of the particular state
13   prisoner’s case.” White v. Woodall, 572 U.S. 415, 425 (2014) (quoting Williams, 529 U.S.
14   at 407-08). In deciding a state prisoner’s habeas petition, a reviewing federal court
15   need not decide whether the state court applied clearly established federal law
16   erroneously or incorrectly; rather a federal court applies an extraordinarily deferential
17   review, inquiring only whether the state court’s decision was “objectively
18   unreasonable.” See Yarborough v. Gentry, 540 U.S. 1, 4 (2003); Lockyer v. Andrade, 538
19   U.S. 63, 75-76 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). Clearly
20   established federal law “refers to the holdings, as opposed to the dicta, of [the
21   Supreme] Court’s decisions as of the time of the relevant state-court decision.”
22   Williams, 529 U.S. at 412.
23         When a state supreme court does not provide any explanation for its decision, the
24   reviewing federal court “should ‘look through’ the unexplained decision to the last
25   related state-court decision that does provide a relevant rationale” and “presume that
26   the unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct.
27   1188, 1192 (2018); see also Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991) (providing
28   that a reviewing federal court may look through to the last reasoned state court
                                                   6
                                                                                    18cv1169-JLS (MSB)
1    decision). Where a state court summarily denied a claim, a presumption exists that the
2    state court adjudicated the claim on the merits, unless “there is reason to think some
3    other explanation for the state court’s decision is more likely.” Harrington v. Richter,
4    562 U.S. 86, 99-100 (2011). If the state court provided no explanation for its decision, a
5    reviewing federal court “must determine what arguments or theories supported or . . .
6    could have supported, the state court’s decision; and then it must ask whether it is
7    possible fairminded jurists could disagree that those arguments or theories are
8    inconsistent with the holding in a prior decision of [the Supreme] Court.” Id. at 102.
9          Habeas relief is also available where the state court’s adjudication of a claim
10   “resulted in a decision that was based on an unreasonable determination of the facts in
11   light of the evidence presented in the State court proceeding.” 28 U.S.C.A. § 2254(d)(2);
12   see also Wood v. Allen, 558 U.S. 290, 293 (2010). Federal habeas courts give deference
13   to a state court’s application of state law and interpretation of the facts. See Estelle v.
14   Maguire, 502 U.S. 62, 67-68 (1991); Lewis v. Jeffers, 497 U.S. 764, 780-81 (1990). A
15   reviewing federal court will not overturn a state court’s decision on factual grounds
16   unless the federal court finds that the state court’s factual determinations were
17   objectively unreasonable in light of the evidence presented in state court. See Miller-El,
18   537 U.S. at 340; see also Rice v. Collins, 546 U.S. 333, 341-42 (2006) (the fact that
19   “[r]easonable minds reviewing the record might disagree” does not render a decision
20   objectively unreasonable). This Court will presume that the state court’s factual findings
21   are correct, and Petitioner may overcome that presumption only by clear and
22   convincing evidence. See 28 U.S.C.A. § 2254(e)(1); Schriro v. Landrigan, 550 U.S. 465,
23   473-74 (2007).
24                                         III. DISCUSSION
25         In her only ground for relief, Petitioner claims that the trial court committed
26   prejudicial error by failing to properly instruct the jury on the lesser included offense of
27   involuntary manslaughter. (See Pet. at 2, 6, 25-41.) Specifically, she alleges that the
28   trial court instructed the jury with a “self-created instruction that omitted all of the
                                                   7
                                                                                   18cv1169-JLS (MSB)
1    elements of the crime.” (Id. at 25-26.) Petitioner contends that “[t]his was reversible
2    error as the jury was given no instruction as to how to determine whether [Petitioner]
3    should be convicted of involuntary manslaughter, as a lesser included offense of
4    murder.” (Id. at 26.)
5          Respondent argues that Petitioner’s claim is not a cognizable federal claim, and
6    that the Petition should thus be denied. (See Answer at 11-12.) Respondent also
7    contends that despite being given the options to convict Petitioner of first-degree
8    murder, second degree murder, voluntary manslaughter, or involuntary manslaughter,
9    the jury found that Petitioner had the requisite express malice and premeditation
10   sufficient to convict her of first-degree murder. (See id. at 14-16.) Respondent
11   therefore maintains that the state appellate court’s rejection of Petitioner’s claim was
12   reasonable and habeas relief should be denied. (See id. at 11-16.)
13         Petitioner presented her instructional error claim to the California Supreme Court
14   in a petition for review, which was summarily denied without a statement or reasoning
15   or citation of authority. (See Lodgments 18 and 19.) Petitioner presented this claim to
16   the California Court of Appeal. (See Lodgment 14.) The state appellate court denied the
17   claim in a reasoned opinion. (Lodgment 17.) The Court will therefore look through the
18   silent denial by the state supreme court to the appellate court’s opinion. See Wilson,
19   138 S. Ct. at 1192; Ylst, 501 U.S. at 804 n.3.
20         The California Court of Appeal affirmed the trial court’s judgment and stated the
21   following:
22                Bray contends that the trial court erred in instructing the jury with
           respect to involuntary manslaughter by omitting those portions of CALCRIM
23
           No. 580 set forth immediately above, particularly the portion that sets forth
24         the elements of that offense and explains the meaning of “criminal
           negligence.” We need not determine whether the trial court’s modified
25
           instruction regarding involuntary manslaughter was erroneous or not,
26         however, because even if we presume that it was erroneous, Bray cannot
           demonstrate that she suffered prejudice as a result of the instruction.
27
28
                                                      8
                                                                                 18cv1169-JLS (MSB)
1                 An erroneous failure to give a lesser-included-offense instruction
           results in reversal of a conviction only if the error is prejudicial. (People v.
2
           Blakeley (2000) 23 Cal.4th 82, 93.) As Bray acknowledges, claims of
3          instructional error with respect to a lesser included offense are reviewed
           under the harmless-error-review standard of People v. Watson (1956) 46
4
           Cal.2d 818, 836. (People v. Rogers (2006) 39 Cal.4th 826, 867-868
5          (Rogers).) Under this standard, reversal is required only if it is reasonably
           probable that the jury would have returned a different verdict absent the
6
           error or errors about which the defendant is complaining. (Ibid.)
7
                   It is not reasonably probable that the jury would have returned a
8
           different verdict absent the claimed instructional error with respect to
9          involuntary manslaughter. The jury was given the option of convicting Bray
           of first degree murder, second degree murder, voluntary manslaughter
10
           based on an unlawful killing committed in the heat of passion, and
11         involuntary manslaughter. The jury convicted Bray of first degree murder,
           finding that she premeditated the killing and acted with express malice. In
12
           doing so, the jury necessarily rejected the lesser included offenses of
13         implied malice second degree murder and heat-of-passion voluntary
           manslaughter, both of which require higher degrees of culpability than
14
           does the offense of involuntary manslaughter. In such a circumstance,
15         there is no reasonable probability that, if the jury been [sic] instructed on
           involuntary manslaughter in the manner in which Bray asserts it should
16
           have been, the jury would have chosen to convict her of that offense.
17
18   (Lodgment 17 at 8-9.)
19         To the extent that Petitioner claims that the state trial court violated state law
20   when it did not properly instruct the jury on the lesser included offense of involuntary
21   manslaughter, the claim is not subject to federal habeas review. Estelle, 502 U.S. at 67-
22   68 (citations omitted) (“We have stated many times that ‘federal habeas corpus relief
23   does not lie for errors of state law.’ . . . [I]t is not the province of a federal habeas court
24   to reexamine state-court determinations on state-law questions.”). “Federal habeas
25   courts . . . do not grant relief, as might a state appellate court, simply because [an]
26   instruction may have been deficient in comparison to the [California Jury Instructions–
27
28
                                                    9
                                                                                      18cv1169-JLS (MSB)
1    Criminal] [“CALJIC”]2 model.” Id. at 72. “In conducting habeas review, a federal court is
2    limited to deciding whether a conviction violated the Constitution, laws, or treaties of
3    the United States.” Id. at 68; see also 28 U.S.C.A. § 2254(a); Hernandez v. Ylst, 930 F.2d
4    714, 719 (9th Cir. 1991) (a petitioner must allege that the state court violated his or her
5    federal constitutional rights for a claim to be cognizable on federal habeas corpus
6    review).
7           To the extent that Petitioner contends that the trial court’s alleged failure to
8    properly instruct the jury on the lesser included offense of involuntary manslaughter
9    violated her federal constitutional rights, the Court will consider the claim. There is
10   no clearly established federal law on this issue, however, because the United States
11   Supreme Court expressly declined to rule on whether a trial court’s failure to instruct on
12   a lesser included offense in a non-capital case violates the federal constitution. See
13   Beck v. Alabama, 447 U.S. 625, 638 n.14 (1980); see also Powell v. Hatcher, 407 F. App’x.
14   226, 227 (9th Cir. 2011) (denying habeas relief and noting that in Beck, the Supreme
15   Court expressly declined to rule on the issue); United States v. Rivera–Alonzo, 584 F.3d
16   829, 834 n.3 (9th Cir. 2009) (“In the context of a habeas corpus review of a state court
17   conviction, we have stated that there is no clearly established federal constitutional
18   right to lesser included instructions in non-capital cases.”). Habeas relief is not available
19   to Petitioner on this claim because the Court cannot find that the state appellate court
20   “unreasonabl[y] appli[ed] . . . clearly established Federal law, as determined by the
21   Supreme Court of the United States.” See 28 U.S.C.A. § 2254(d); see also Beck, 447 U.S.
22   at 638 n.14.
23
24
25
     2
26     “In 2005, the Judicial Council of California adopted the CALCRIM; pursuant to Rule 2.1050 of the
     California Rules of Court, CALCRIM ‘are the official instructions for use in the state of California.’”
27   United States v. Vidal, 504 F.3d 1072, 1084 n.20 (9th Cir. 2007).

28
                                                          10
                                                                                                18cv1169-JLS (MSB)
1          Under certain circumstances, a district court can find reversible error in the state
2    court’s instructions. In the context of a trial court’s failure to give an instruction on a
3    theory of the defense, “[u]nder the Due Process Clause of the Fourteenth Amendment,
4    criminal prosecutions must comport with prevailing notions of fundamental fairness . . .
5    [which] require that criminal defendants be afforded a meaningful opportunity to
6    present a complete defense.” Bradley v. Duncan, 315 F.3d 1091, 1098–99 (9th Cir.
7    2002) (citing California v. Trombetta, 467 U.S. 479, 485 (1984)); see also Clark v. Brown,
8    450 F.3d 898, 904 (9th Cir. 2006) (quotation omitted) (state court’s jury instructions
9    violate due process if they deny the criminal defendant a “meaningful opportunity to
10   present a complete defense”). “When habeas is sought under 28 U.S.C. § 2254,
11   ‘[f]ailure to instruct on the defense theory of the case is reversible error if the theory is
12   legally sound and evidence in the case makes it applicable.’” Clark, 450 F.3d at 904-05
13   (quotation omitted); see also Hopper v. Evans, 456 U.S. 605, 611 (1982) (“[D]ue process
14   requires that a lesser included offense instruction be given only when the evidence
15   warrants such an instruction.”).
16         “A habeas petitioner must show that the alleged instructional error ‘had
17   substantial and injurious effect or influence in determining the jury’s verdict.’” Clark,
18   450 F.3d at 905 (quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). As a result,
19   the burden on a habeas petitioner is especially heavy in claims of a state court’s failure
20   to give a lesser included instruction, because the issue to be examined is whether “the
21   ailing instruction by itself so infected the entire trial that the resulting conviction
22   violates due process.” Estelle, 502 U.S. at 72 (quoting Cupp v. Naughten, 414 U.S. 141,
23   147 (1973)); see also Clark 450 F.3d at 904. Accordingly, in this case, habeas relief is
24   unavailable to Petitioner, unless the trial court’s jury instructions denied Petitioner “a
25   meaningful opportunity to present a complete defense,” and therefore violated her due
26   process rights.
27         During Petitioner’s trial, the trial judge gave the jury options to convict or acquit
28   Petitioner of first-degree murder, second-degree murder, voluntary manslaughter, and
                                                   11
                                                                                     18cv1169-JLS (MSB)
1    involuntary manslaughter. (See Lodgment 8 at 874-76.) The jury found that Petitioner
2    was guilty of first-degree murder, in violation of California Penal Code sections
3    187/189.3 (See Lodgment 9 at 996.) In California, convicting a defendant of murder
4    requires the State to prove that the defendant acted “with malice aforethought.”
5    People v. Beltran, 56 Cal. 4th 935, 941 (2013) (citing Cal. Pen. Code § 187(a)). Malice
6    aforethought may be either express or implied. People v. Elmore, 59 Cal. 4th 121, 132
7    (2014) (citing Cal. Pen. Code § 188). Express malice is defined in the California Penal
8    Code as “a deliberate intention unlawfully to take away the life of a fellow creature.” Id.
9    “Malice is implied when an unlawful killing results from a willful act, the natural and
10   probable consequences of which are dangerous to human life, performed with
11   conscious disregard for that danger.” Id. at 133. Second degree murder is defined as
12   “the unlawful killing of a human being with malice aforethought but without the
13   additional elements, such as willfulness, premeditation, and deliberation, that would
14   support a conviction of first degree murder.” Id. (quoting People v. Knoller, 41 Cal. 4th
15   139, 151 (2007)). Finally, “[m]anslaughter, a lesser included offense of murder, is an
16   unlawful killing without malice.” Id. (citing Cal. Pen. Code § 192; People v. Thomas, 53
17   Cal. 4th 771, 813 (2012)).
18          Petitioner argues that the trial court committed prejudicial error by failing to
19   properly instruct the jury on the lesser included offense of involuntary manslaughter.
20   (See Pet. at 2, 6, 25-41.) CALCRIM No. 580 defines involuntary manslaughter as follows:
21          When a person commits an unlawful killing but does not intend to kill and
            does not act with conscious disregard for human life, then the crime is
22
            involuntary manslaughter.
23
     ///
24
25
26
     3 California Penal Code section 187(a) defines murder as “the unlawful killing of a human being, or a
27   fetus, with malice aforethought.” Cal. Pen. Code § 187(a). Section 189 further provides that murder
     that is perpetrated by any kind of willful, deliberate, and premeditated killing is murder of the first
28   degree. Cal. Pen. Code § 189(a).
                                                        12
                                                                                             18cv1169-JLS (MSB)
1          The difference between other homicide offenses and involuntary
           manslaughter depends on whether the person was aware of the risk to life
2
           that his or her actions created and consciously disregarded that risk. An
3          unlawful killing caused by a willful act done with full knowledge and
           awareness that the person is endangering the life of another, and done in
4
           conscious disregard of that risk, is voluntary manslaughter or murder. An
5          unlawful killing resulting from a willful act committed without intent to kill
           and without conscious disregard of the risk to human life is involuntary
6
           manslaughter.
7
           The defendant committed involuntary manslaughter if:
8
9                 1. The defendant committed (a crime/ [or] a lawful act in an
                     unlawful manner);
10
11                2. The defendant committed the (crime/ [or] act) with criminal
                     negligence;
12
13                AND
14
                  3. The defendant’s acts caused the death of another person.
15         ....
16
           Criminal negligence involves more than ordinary carelessness, inattention,
17         or mistake in judgment. A person acts with criminal negligence when:
18
                  1. He or she acts in a reckless way that creates a high risk of death or
19                   great bodily injury;
20
                  AND
21
                  2. A reasonable person would have known that acting in that way
22
                     would create such a risk.
23
           In other words, a person acts with criminal negligence when the way he or
24
           she acts is so different from the way an ordinarily careful person would act
25         in the same situation that his or her act amounts to disregard for human
           life or indifference to the consequences of that act.
26
27   CALCRIM No. 580.
28   ///
                                                 13
                                                                                  18cv1169-JLS (MSB)
1          The trial court instructed the jury with the following modified version of
2    CALCRIM No. 580:
3                  When a person commits an unlawful killing but does not intend to
           kill, then the crime is involuntary manslaughter.
4
5                 If the jury finds beyond a reasonable doubt the defendant’s mental
           state had not lapsed into unconsciousness but finds beyond a reasonable
6
           doubt that at the time of the killing the defendant suffered from a mental
7          disorder that rendered the defendant incapable of entertaining either
           malice aforethought or intent to kill, the offense can be no greater than
8
           involuntary manslaughter.
9
10   (Lodgment 12 at 171; see also Lodgment 8 at 872; Lodgment 7 at 805-08; 811.)
11         Although the modified instruction given by the trial judge appears to be less
12   detailed than CALCRIM No. 580, in determining whether a given instruction was
13   deficient, the instruction “‘may not be judged in artificial isolation,’ but must be
14   considered in the context of the instructions as a whole and the trial record.” Estelle,
15   502 U.S. at 72 (quoting Cupp, 414 U.S. at 147). Petitioner’s theory at trial was that
16   leading up to and during the shooting, she dissociated as a result of her traumatic past
17   and recent negative interactions with the victim, and that she was in an altered state of
18   consciousness as a result of this dissociation. (See Lodgment 8 at 892-33, 895-97, 911-
19   12, 927-28, 932-33, 938-55; see also Pet. 22-25; Lodgment 14 at 17-20.) In support of
20   this theory, Petitioner called a psychologist, Dr. Alan Abrams, to testify about his
21   discussions with Petitioner about her traumatic past, past dissociative episodes, and Dr.
22   Abrams’s diagnoses. (See Lodgment 5 at 466, 474-77, 485, 487-88, 494, 502-03, 539,
23   580-81.) Further, the prosecution’s witness, a psychologist, Dr. Clark Clipson, testified
24   that Petitioner “probably did dissociate during the act,” and that “[d]issociating during a
25   violent act is a very common experience.” (See Lodgment 7 at 759.)
26         The trial judge told the parties that CALCRIM No. 580 inadequately addressed the
27   defense theory of altered consciousness as a result of a mental disorder, so he
28
                                                  14
                                                                                   18cv1169-JLS (MSB)
1    consequently modified CALCRIM No. 580 by incorporating language from CALCRIM No.
2    3425, as well as California case law, regarding unconsciousness. (See id. at 805-08, 811.)
3           Petitioner’s counsel agreed with the trial court’s proposed instruction’s language.
4    During the discussions at trial regarding the involuntary manslaughter instruction,
5    Petitioner’s counsel stated that she did not “have a huge quarrel with [the trial judge’s]
6    instruction” and that she “appreciate[d] the fact that [the trial judge] craft[ed]
7    something with the Saille and stuff.” (Id. at 812 (citing People v. Saille, 54 Cal.3d 1103
8    (1991)); see also id. at 814.) Petitioner’s counsel also agreed with the trial judge that
9    the defense theory was a “case-created defense,” and that there was no CALCRIM
10   instruction that dealt with their particular defense. (Id. at 811.)
11          Petitioner’s theory that she dissociated as a result of her mental illness and
12   therefore lacked the necessary capacity to commit murder appears to be explicitly
13   addressed in the modified instruction’s language: “If the jury finds beyond a reasonable
14   doubt . . . the defendant suffered from a mental disorder that rendered the defendant
15   incapable of entertaining either malice aforethought or intent to kill, the offense can be
16   no greater than involuntary manslaughter.” (Lodgment 7 at 872 (emphasis added).)
17   During the closing argument, Petitioner’s counsel argued that if the jurors did not find
18   that Petitioner had a complete defense to murder based on unconsciousness, the jury
19   had the option of convicting Petitioner not only of voluntary, but also of involuntary
20   manslaughter. (Lodgment 8 at 949-50, 954.) Notably, Petitioner’s trial counsel stated
21   the following to the jury:
22                 I would submit I think it is required of you and incumbent on you
            based on the evidence and the law to come back with not guilty verdicts on
23
            all charges. But if there was any charge that you could come back, the only
24          one based on the uncontroverted evidence from both the prosecution and
            the defense expert would be that involuntary manslaughter because if
25
            [Petitioner] is not all the way checked out, she is in such a confused state,
26          overwhelmed, primal rage state, that she couldn’t form the specific intent
            necessary of the other charges.
27
28   (Id. at 954.)
                                                  15
                                                                                  18cv1169-JLS (MSB)
1          The prosecution argued to the jury that Petitioner planned the killing beforehand.
2    (See id. at 878-91.) During Petitioner’s trial, the prosecution presented evidence that
3    included Petitioner’s “bucket list” on her computer and Petitioner’s memos on her cell
4    phone. (See Lodgment 4 at 408-10; Lodgment 5 at 553-54.) In her “bucket list,”
5    Petitioner described how she planned to “buy a gun,” “find Victor Saucedo,” “kill him,”
6    and then kill herself. (Lodgment 5 at 553-54). In Petitioner’s memos on her cell phone,
7    she complained about the victim cheating on her, and stated the following: “He was so
8    full of shit and lies. I said ‘was’ ‘cause this dumbass no longer exists. Goodbye, Victor C.
9    Saucedo. U stupid ass fuckin’ bitch,” and “Just say that she was obsessed with KILLING
10   him.” (Lodgment 4 at 408-10.)
11         As noted above, the trial judge instructed the jury on first-degree murder, second-
12   degree murder, voluntary manslaughter, and involuntary manslaughter. (See
13   Lodgment 8 at 874-76.) The jury convicted Petitioner of first-degree murder. (See
14   Lodgment 9 at 996.) Accordingly, even if the trial court erred by omitting a portion of
15   the involuntary manslaughter jury instruction, the error was harmless, because there
16   was no substantial or injurious influence on the jury’s verdict. As the California Court of
17   Appeal determined, there is no reasonable basis for assuming that, had the jury been
18   instructed on involuntary manslaughter by a complete unmodified instruction, the
19   verdict would have been different, given that the jury found that Petitioner
20   premediated the killing and acted with express malice. See Williams-Cook v. Yates, No.
21   09–CV–2643–H (AJB), 2010 WL 3768113, at *5–7 (S.D. Cal. Sept. 21, 2010) (denying
22   petitioner’s instructional error claim, where petitioner argued that the trial court erred
23   by giving a modified version of CALCRIM No. 580, and that the jury may have felt
24   compelled to convict petitioner of second degree murder rather than acquit him due to
25   a partial omission in the jury instruction defining involuntary manslaughter; noting that
26   “[t]he jury found that [p]etitioner had acted with implied malice, which meant that
27   there was no reasonable probability that the jury would have convicted [p]etitioner of
28   involuntary manslaughter even if the omitted section of the lesser included offense
                                                  16
                                                                                  18cv1169-JLS (MSB)
1    instruction had been given.”); see also Barao v. Frauenheim, No. 2:15-cv-00098-JKS,
2    2016 WL 146235, at *8-9 (E.D. Cal. Jan. 13, 2016) (denying petitioner’s instructional
3    error claim, where the trial court instructed the jury with first and second degree
4    murder, but not voluntary manslaughter; noting that “any purported error in not giving
5    the involuntary manslaughter instruction was harmless” because “there is no
6    reasonable basis for assuming that, had the jury been instructed on the involuntary
7    manslaughter theory, the verdict would have been any different, given that the jury, in
8    determining that petitioner committed second degree murder, implicitly rejected any
9    theory of involuntary manslaughter.”).
10         Under the facts presented here, the modified jury instruction given by the trial
11   judge did not “so infect[] the entire trial that the resulting conviction violates due
12   process.” Estelle, 502 U.S. at 72. Accordingly, the California Court of Appeal’s denial of
13   the Petitioner’s jury instruction claim was neither contrary to, nor an unreasonable
14   application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1). Further,
15   based on review of the entire record, the state court’s decision was not based on an
16   unreasonable determination of the facts in light of the evidence presented at the state
17   court proceeding. See 28 U.S.C. § 2254(d)(2). The Court therefore RECOMMENDS that
18   Petitioner’s sole claim for relief be DENIED.
19                          IV. CONCLUSION AND RECOMMENDATION
20         For all the foregoing reasons, IT IS HEREBY RECOMMENDED that the District
21   Judge issue an Order: (1) approving and adopting this Report and Recommendation, and
22   (2) directing that Judgment be entered DENYING the Petition.
23         IT IS HEREBY ORDERED that no later than February 28, 2020, any party to this
24   action may file written objections with this Court and serve a copy on all parties. The
25   document should be captioned “Objections to Report and Recommendation.”
26   ///
27   ///
28
                                                     17
                                                                                   18cv1169-JLS (MSB)
1          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
2    Court and served on all parties no later than March 23, 2020. The parties are advised
3    that failure to file objections within the specified time may waive the right to raise those
4    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
5    Cir. 1998).
6          IT IS SO ORDERED.
7    Dated: January 31, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  18
                                                                                  18cv1169-JLS (MSB)
